DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 08/07/2019.
Claims 1 – 19 are currently pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/18/2021, 10/23/2020, and 01/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental process without significantly more. The claim(s) recite(s) a method for generating training data including the steps of: obtaining a first set of training data including first question and answer related to an image, obtaining information related to the image, generating a second question corresponding to the first answer, to form a second training set data. This judicial exception is not integrated into a practical application because they could reasonably and practically be performed in the mind or by a piece of paper and pen. For example, a person can obtain an image, question and answer in paper, he/she can analyze the image, generating a question using the information and the answer provided. Therefore, he/she can generate a second training set of data.  A claim limitations that can be performed in the human mind falls within the “Mental Process” grouping. The claims therefore recite an abstract idea. This judicial exception is not integrated into a practical application because the steps of “obtaining, generating” can be performed by human mind or by a piece of paper. These elements are all recited at a high level of generality and amount to no more than instructions to apply the judicial exception using generic computer components. The step “obtaining” information is a mere data gathering step, the “generating” step amount to no more than using a computer as a tool to perform an existing process, and therefore insignificant extra-solution activity. The claims are directed to an abstract idea.
In step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it’s directed to a manual process. In claims 10 - 19, Applicant claims the abstract idea on a computer without adding further limitations that amount to more than generally linking the use of the exception to a particular technological environment. Claims 10 – 19 includes “a processor, a memory storing executable instruction, a computer readable storage medium”, do not improve the current technology and does not show how the additional information would make the claim eligible. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to “obtaining, and generating” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The dependent claims 2-9, 11 - 18 do not include additional limitation that provide significantly more than the abstract idea. Additional limitations include “determining a keyword… generating constraints… converting” are still not improve the patentable of the invention since they are known in the art, wherein the user can analyze/determine and execute action accordingly. Therefore, claims 1-19 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yikang Li et al, “Visual Question Generation as Dual Task of Visual Question Answering”, IEEE Xplore, 2017, pages 6116 – 6124, [provided by Applicant].
♦As per claims 1, 10, 19,
Yikang discloses a method, system for generating training data for a visual question answering system, comprising:
“obtaining a first set of training data of the visual question answering system, the first set of training data comprising a first question for an image in the visual question answering system and a first answer corresponding to the first question” See page 6118, Fig. 2 of Yikang wherein a question, an image and an answer are input to the system.
“obtaining information related to the image” See page 6118, Fig. 4 in page 6123 of Yikang wherein the input image and the answer/reply is used to obtain the visual characteristics of the image.
“generating a second question corresponding to the first answer based on the information to obtain a second set of training data for the image in the visual question answering system, the second set of training data comprising the second question and the first answer” See page 6118 – 6119 and Fig. 4 of Yikang wherein “The VQG component of our proposed iQAN is formulated as generating a question (word sequence) given an image and an answer label”. The second question using the input answer corresponds to the second training data.
♦As per claims 2, 11,
“wherein obtaining the first set of training data comprises: obtaining the first set of training data from a pre-labeled set of existing training data for the visual question answering system” See page 6117 (Dual learning: labeled data), page 6121 of Yikang (data preparation).
♦As per claims 3, 12,
“wherein obtaining the information comprises: obtaining at least one of pre-labeled information for the image comprising: first information identifying one or more objects in the image; second information identifying a relation among the one or more objects; and third information identifying a respective attribute of the one or more objects” See Fig. 2 and 4 and page 6118 - 6123 of Yikang wherein the image is analyzed into feature map v.
♦As per claims 4, 13,
“wherein generating the second question comprises: determining a keyword for describing an object in the image in the first question; determining a superordinate word of the keyword; generating one or more constraints for defining the superordinate word based on the information, such that the superordinate word defined by the one or more constraints uniquely identifies the object in the image; and converting the first question to the second question based on the superordinate word and the one or more constraints” See Fig. 4, page 6120 of Yikang [“we introduce the symmetry as an additional constraint for Tc… By introducing the low rank constraint like Eq. 8, the inference of answer and question features a˜ ∗ and q˜ ∗ can be reformulated”].
♦As per claims 5, 14,
“wherein determining the superordinate word comprises: determining the superordinate word of the keyword by querying a semantic dictionary” See page 6116 bottom right column (related semantics). 
♦As per claims 6, 15,
“wherein the information identifies a relation between the object and other objects in the image, and generating the one or more constraints comprises: generating at least one of the one or more constraints based on the relation” See page 6120 of Yikang [“we introduce the symmetry as an additional constraint for Tc… By introducing the low rank constraint like Eq. 8, the inference of answer and question features a˜ ∗ and q˜ ∗ can be reformulated”].
♦As per claims 7, 16,
“wherein the information identifies an attribute of the object, and generating the one or more constraints comprises: generating at least one of the one or more constraints based on the attribute” See page 6120, 6122 of Yikang [“we introduce the symmetry as an additional constraint for Tc… By introducing the low rank constraint like Eq. 8, the inference of answer and question features a˜ ∗ and q˜ ∗ can be reformulated”].
♦As per claims 8, 17,
“wherein generating the one or more constraints comprises: generating the one or more constraints based on the information, such that a number of the one or more constraints is lower than a predetermined threshold” See page 6120 - 6122 of Yikang (rank and weight).
♦As per claims 9, 18,
“wherein converting the first question to the second question comprises: replacing the keyword in the first question with the superordinate word defined by the one or more constraints to obtain the second question” See page 6119, 6120 of Yikang [“For simplicity, it is assumed that both VQA and VQG adopt v as visual input, which can be replaced by the post-attention feature va or vq.”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161